         Case 1:20-cv-00402-BLW Document 10 Filed 09/09/20 Page 1 of 3




Kenneth C. Howell, ISB No. 3235
Brent R. Wilson, ISB No. 8936
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5226
Email: khowell@hawleytroxell.com
        bwilson@hawleytroxell.com

Attorneys for Defendant MB Financial Bank N.A.


                             UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


NICHOLAS D. SCOYNI,
                                                      Case No. 1:20-cv-00402-REB
               Plaintiff,

vs.                                                   DISCLOSURE STATEMENT
                                                      PURSUANT TO FED. R. CIV. P. 7.1
CENTRAL VALLEY FUND L.P., and MB
FINANCIAL BANK, N.A.,
               Defendants.




       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Fifth Third Bank, National

Association (“Fifth Third”), successor by merger to MB Financial Bank, N.A., through its

counsel, hereby certifies that the following listed persons, associations of persons, firms,

partnerships, corporations (including parent corporations) or other entities (i) have a financial

interest in the subject matter in controversy or in a party to the proceeding; or (ii) have a non-




DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P. 7.1 - 1
                                                                               55555.0606.13143235.1
         Case 1:20-cv-00402-BLW Document 10 Filed 09/09/20 Page 2 of 3




financial interest in that subject matter or in a party that could be substantially affected by the

outcome of this proceeding.

       Fifth Third, at the time this action was commenced, was and still is a national association,

with its principal place of business in the State of Ohio. Fifth Third is a wholly-owned, indirect

subsidiary of its parent corporation, Fifth Third Bancorp, a publicly-traded corporation. No

publically held corporation other than Fifth Third Bancorp owns 10% or more of Fifth Third.




Dated: September 9, 2020                   Respectfully submitted,
       Boise, Idaho

                                           HAWLEY TROXELL ENNIS & HAWLEY LLP




                                           By /s/ Brent R. Wilson _________________________
                                              Brent R. Wilson, ISB No. 8936
                                              Attorneys for Defendant MB Financial Bank N.A.




DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P. 7.1 - 2
                                                                                55555.0606.13143235.1
            Case 1:20-cv-00402-BLW Document 10 Filed 09/09/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of September, 2020, I electronically filed the
foregoing DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P. 7.1 with the Clerk of
the Court using the CM/ECF system which sent a Notice of Electronic Filing to the following
persons:




      AND, I HEREBY CERTIFY that I have served the foregoing document to the following
non-CM/ECF Registered Participants (list names and addresses):

Nicholas D. Scoyni                             U.S. Mail, Postage Prepaid
1701 Blaine St.                                Hand Delivered
Caldwell, ID 83605                             Overnight Mail
                                               E-mail
                                               Facsimile
Plaintiff




                                         /s/ Brent R. Wilson
                                         Brent R. Wilson




DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P. 7.1 - 3
                                                                         55555.0606.13143235.1
